Citation Nr: 1516731	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to November 1946 and from August 1948 to May 1962.  The Veteran died during the pendency of the appeal in July 2012.  The Appellant is the Veteran's surviving spouse and has been substituted as the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this matter is with the RO in Nashville, Tennessee.

In October 2011, the Board remanded this matter for additional development.  

In an October 2014 supplemental statement of the case, the RO recognized the appellant as the substitute claimant in the place of the Veteran.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Initially, the Board notes that the October 2014 VA examination report and the supplemental statement of the case reference a September 24, 2014, VA examination report.  However, that report it is not associated with the electronic record.  Thus, in light of the missing VA medical opinion, a remand is warranted to obtain a copy of the September 2014 VA examination report. 

Further, the Board notes that in the October 2014 VA medical opinion, a VA physician opined that the Veteran's service-connected disabilities did not separately or in concert make him unable to secure and maintain substantially gainful employment consistent with his eduction and occupational experience.  The examiner found that despite the Veteran service-connected tinnitus, bilateral hearing loss, PTSD, right lower extremity cold injury, and left lower extremity cold injury, that the Veteran could perform sedentary work.  In February 2015 correspondence, the Veteran's representative contends that certain impairments of the Veteran's service-connected conditions were downplayed, to include the actual severity of the Veteran's PTSD symptoms, the severity of his bilateral lower extremity cold injury disabilities, and hearing loss, and that those disabilities did, in fact, prevent the Veteran from obtaining substantially gainful employment, even employment of a sedentary nature.  

The Board finds that the rationales provided by the October 2014 VA physician were lacking in clarity and do not fully consider the extent of the Veteran's service-connected disabilities.  Significantly, there is no discussion of an August 14, 2013, VA examiner's finding that the Veteran's ulcers of the right foot were at least as likely as not a result of the peripheral vascular disease resulting from the extended cold exposure experienced during military service.  The October 2014 VA examiner did not discuss the impact of all manifestations of the Veteran's service-connected right and left lower extremity cold injury disabilities, to include ulcers, that appeared to impact his ability to ambulate.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must ensure the adequacy of an examination and opinion, or else, notify the Veteran why an adequate examination and opinion cannot be provided); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The Board finds that an additional VA medical opinion is necessary to resolve the issue of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain a copy of the September 24, 2014, VA medical opinion and associate it with the claims file.  

2.  Obtain an opinion from a VA physician, who has not previously reviewed the claims file, as to the cumulative impact of the Veteran's service-connected disabilities on employability.  The examiner must review the claim file and must note that review in the report.  The examiner should set forth the complete rationale for all conclusions reached.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the effects of the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, made him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities did not make him unemployable, the examiner should suggest the type of employment the Veteran would have been capable of performing, considering his skills and educational background.  The examiner should state what accommodations would have been necessary due to the service-connected disabilities.  The Veteran was service-connected for bilateral hearing loss, tinnitus, PTSD, and right and left lower extremity cold injury disabilities.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to factors such as age or impairment caused by nonservice-connected disabilities.  Reconcile the opinion with the prior September 2014  and October 2014 VA medical opinions and discuss the findings in the August 2013 VA examination report regarding the bilateral lower extremity cold injury disabilities.  

3.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

